         Case 1:20-cr-00179-DLC Document 221 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                 20cr179-11(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
VICTOR AHAIWE,                         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Having received an April 12 request by defense counsel to

be relieved as counsel for Victor Ahaiwe, it is hereby

     ORDERED that a telephone conference will be held April 16,

2021 at 2:00 PM.

     IT IS FURTHER ORDERED that Victor Ahaiwe, his counsel, and

counsel from the Government shall participate in the conference.

     IT IS FURTHER ORDERED that the dial-in credentials for the

April 16 telephone conference are the following:

             Dial-in:          888-363-4749
             Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     SO ORDERED:

Dated:       New York, New York
             April 13, 2021

                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
